Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed on 1/12/22.

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, and its dependents thereof, the closest prior art (which has been made of record) fail to disclose (by themselves or in combination): “...a third terminal configured to be connected to a current sensor in order to receive a signal proportional to a resonant current flowing from the switching node to said resonant tank, rectifier and filter circuit; a fourth terminal configured to be connected to a feedback circuit in order to receive a feedback signal determined as a function of said output voltage or said output current; a comparator configured to generate a first control signal indicating when the resonant current changes sign as a function of the signal received at said third terminal; a first ramp generator circuit configured to output a first ramp signal; and a comparison circuit configured to determine whether said first ramp signal reaches at least one reference threshold; wherein the driver circuit is configured to: 2Application No. 17/006,022 Reply to Office Action Dated November 12, 2021 drive said high-side electronic switch and said low-side electronic switch via said drive signals during consecutive first and second switching semi-periods, wherein each of said first and said second switching semi-period ends when said comparison circuit indicates that said first ramp signal has reached a respective reference threshold; once said first switching semi-period is started, open said low-side electronic switch and close said high-side electronic switch after a delay; and once said second switching semi-period is started, open said high-side electronic switch and close said low-side electronic switch after said delay; wherein said driver circuit further comprises: a control circuit configured to generate in each of said first and said second switching semi-periods one or more control signals indicating: a first interval starting at an instant when ” in combination with the additionally claimed features, as are claimed by the Applicant.
Regarding claim 18, and its dependents thereof, the closest prior art (which has been made of record) fail to disclose (by themselves or in combination): “...a third terminal configured to be connected to a current sensor in order to receive a signal proportional to a resonant current flowing from the switching node to said resonant tank, rectifier and filter circuit; a fourth terminal configured to be connected to a feedback circuit in order to receive a feedback signal determined as a function of said output voltage or said output current; a comparator configured to generate a first control signal indicating when the resonant current changes sign as a function of the signal received at said third terminal; a first ramp generator circuit configured to output a first ramp signal; and a comparison circuit configured to determine whether said first ramp signal reaches at least one reference threshold; wherein the driver circuit is configured to: drive said high-side electronic switch and said low-side electronic switch via said drive signals during consecutive first and second switching semi-periods, wherein each of said 7Application No. 17/006,022 Reply to Office Action Dated November 12, 2021 first and said second switching semi-period ends when said comparison circuit indicates that said first ramp signal has reached a respective reference threshold; once said first switching semi-period is started, open said low-side electronic switch and close said high-side electronic switch after a delay; and once said second switching semi-period is started, open said high-side electronic switch and close said low-side electronic switch after said delay; wherein the driver circuit further comprises: a control circuit configured to generate in each of said first and said second switching semi-periods one or more control signals indicating: a first interval starting at an instant when a respective semi- period is started and ending at an instant when said first control signal indicates that the resonant current has changed sign; and a second interval starting at an instant when said first control signal indicates that the resonant current has changed sign and an instant when said comparison circuit indicates that said first ramp signal has reached a respective reference threshold; and a correction circuit configured to: modify said first ramp signal provided at input to said comparison circuit, whereby said first ramp signal has a first gradient value during said first interval and a second gradient value during said second interval, said first gradient value being a non-zero value and an absolute value of said second gradient value being greater than an absolute value of said first gradient value; or modify one or more of the reference thresholds of said comparison circuit by adding a second ramp signal to a respective initial threshold value.” in combination with the additionally claimed features, as are claimed by the Applicant.
	Thus, the Applicant’s claims are determined to be novel and non-obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J MOODY whose telephone number is (571)272-5242.  The examiner can normally be reached on M-F 10 AM - 4 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Primary Examiner, Art Unit 2838